                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 In re:                                                               Case No.: 18-4557-JCO
 Jason M. Cooley, Sr.,                                                      Chapter 13
     Debtor.


                                             ORDER

       This matter came before the Court for a hearing on January 30, 2019, on the Motion to

Dismiss filed by party in interest, Ronda White. (Doc. 25). Ronda White was present as was her

lawyer, Danny Barlar. The Debtor was present as well as his lawyer, Stephen Klimjack. The

Chapter 13 Trustee, Danny O’Brien was also present.

                                         JURISDICTION

       This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 1334 and 157, and

the order of reference of the District Court dated August 25, 2015. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A), and the Court has authority to enter a final order.

                                 FACTS AND PROCEEDINGS

       Ms. White and Debtor became divorced on October 30, 2018 by way of the Judgment of

Divorce entered by the domestic relations court in Mobile County, Alabama. (See Doc. 25 at 3).

In the Judgment of Divorce, Debtor was ordered to pay $733.00 per month in child support for

the former couple’s minor child, and $13,924.00 in child support arrearage. (Id.).

       Eight days after the Judgment of Divorce was entered, Debtor filed his petition for relief

under Chapter 13 of the United States Bankruptcy Code on November 8, 2018. Since filing for

Chapter 13 relief, Debtor has missed four (4) of his court-ordered $733.00 per-month-child-

support payments. The total amount of child post-petition child support arrears is $2,932.00.

                                   CONCLUSIONS OF LAW



  Case 18-04557       Doc 40     Filed 01/30/19 Entered 01/30/19 16:25:07            Desc Main
                                   Document     Page 1 of 4
       Section 1307(c)(11) of the United State Code states that a court may dismiss a debtor’s

case for cause, including the “failure of the debtor to pay any domestic support obligation that

first becomes payable after the date of the filing of the petition.” 11 U.S.C. 1307(c)(11).

Currently, Section 507(a)(1) of the Bankruptcy Code provides that unsecured claims for

domestic support obligations shall have first priority above all other claims, including

administrative expense claims.

                In 2005, Congress significantly amended the Bankruptcy Code through the

Bankruptcy Abuse Prevention and Consumer Protection Act (“BAPCPA”). The Eleventh

Circuit set out several of the general objectives considered by Congress when it amended the

Code in 2005:

                1. Bankruptcy should interfere as little as possible with the establishment
                and collection of on-going obligations for support, as allowed in State
                family law courts.
                2. The Bankruptcy Code should provide a broad and comprehensive
                definition of support, which should then receive favored treatment in the
                bankruptcy process.
                3. The bankruptcy process should insure the continued payment of ongoing
                support and support arrearages with minimal need for participation in the
                process by support creditors.
                4. The bankruptcy process should be structured to allow a debtor to liquidate
                nondischargeable debt to the greatest extent possible within the context of
                a bankruptcy case and emerge from the process with the freshest start
                feasible.
                146 Cong. Rec. S11683–02 (daily ed. Dec. 7, 2000) (statement by Sen.
                Grassley).

In re Gonzalez, 832 F.3d 1251, 1254 (11th Cir. 2016), cert. denied sub nom. Florida Dep't of

Revenue v. Gonzalez, No. 16-1013, 2017 WL 683663 (U.S. June 26, 2017).

       The 2005 amendments established domestic support obligations as the highest priority for

distribution in bankruptcy cases. Prior to enactment of these amendments, “bankruptcy

administrative expenses were accorded the highest priority and domestic support obligations




  Case 18-04557        Doc 40     Filed 01/30/19 Entered 01/30/19 16:25:07            Desc Main
                                    Document     Page 2 of 4
were granted seventh priority.” 4-507 Collier on Bankruptcy P 507.02 (16th 2017). “The

creation of this higher priority for domestic support obligations was . . . designed to enhance the

status of domestic support obligations in bankruptcy cases and to prevent what Congress

believed to be abuses of the bankruptcy process with respect to domestic support obligations.”

Id. The series of domestic support amendments mark a clear congressional intent that domestic

support obligations be considered paramount in bankruptcy cases. Id.

                                              Application

        Construing the plain language of Sections 507(a)(1) and 1307(c)(11), cause to dismiss a

debtor’s case exists if he has failed to pay his domestic support obligations within the meaning of

the Bankruptcy Code. 1 This Court finds that the child support ordered in the Judgment of

Divorce is a domestic support obligation within the meaning of the Code, and is thus entitled to

the most favorable treatment and paramount consideration when it comes to determining whether

Debtor’s case should be dismissed for his failure to make court-ordered domestic support

obligations.




1
   The term “domestic support obligation” means a debt that accrues before, on, or after the
date of the order for relief in a case under this title, including interest that accrues on that
debt as provided under applicable nonbankruptcy law notwithstanding any provision under
this title, that is,
(A) owed to or recoverable by—
(i) a spouse, former spouse, or child of the debtor ...
(B) in the nature of alimony, maintenance, or support ... of such spouse, former spouse, or
child of the debtor ... without regard to whether such debt is expressly so designated;
(C) established or subject to establishment before, on, or after the date of the order for relief
in a case under this title, by reason of applicable provisions of—
(i) a separate agreement, divorce decree, or property settlement agreement;
(ii) an order of a court of record ...
(D) not assigned to a nongovernmental entity, unless that obligation is assigned voluntarily
by the spouse, former spouse, child of the debtor, or such child's parent, legal guardian, or
responsible relative for the purpose of collecting the debt.
11 U.S.C. § 101(14A)(emphasis added).



    Case 18-04557      Doc 40      Filed 01/30/19 Entered 01/30/19 16:25:07               Desc Main
                                     Document     Page 3 of 4
       In an effort to give Debtor the fresh start he seeks, this Court finds that the Motion to

Dismiss is due to be CONDITIONALLY DENIED at this time. Debtor is hereby ORDERED to

catch up his outstanding child support payments by making two payments in the amount of

$1,466.00. The first Payment of $1,466.00 SHALL be paid by the close of business on Friday,

February 1, 2019. The second payment of $1,466.00 SHALL be paid not later than the close of

business on Thursday, February 28, 2019. Both payments shall be made as set out in the

Judgment of Divorce to the Accounts Clerk Office, 205 Government Street, Mobile, Alabama

36644. (Doc. 25 at 4).

       If either payment is not timely made under the terms set out in this Order, Ms. White is

entitled to alert this Court to the Debtor’s failure to comply, and this case will be dismissed

without a hearing or further delay.

       Dated: January 30, 2019




  Case 18-04557       Doc 40      Filed 01/30/19 Entered 01/30/19 16:25:07             Desc Main
                                    Document     Page 4 of 4
